Title: To James Madison from Joseph Blandford, [ca. 9 January 1816]
From: Blandford, Joseph
To: Madison, James


                    
                        [ca. 9 January 1816]
                    
                    The Petition of Joseph Blandford respectfully sheweth, that a Judgment was obtained against him by default on an indictment for an assault & Battery, & that he is now confined in the Jail of the County of Washington, on an execution for the fine & fees on said Judgment amounting to eighteen dollars & eighty eight cents. Your petitioner further states that he is poor & unable to pay the said fine & fees, & has moreover a wife & six children to support by his labor. He therefore prays that the said fines & fees may be remitted, that he may be discharged from Jail, & that he may be enabled to labor for the support of his family.
                